United States Court of Appeals,

                                            Fifth Circuit.

                                           No. 96-30623.

                     FARM CREDIT BANK OF TEXAS, Plaintiff-Appellee,

                                                  v.

                           Lorita Richard GUIDRY, et al., Defendants,

Lorita Richard Guidry & Patrick Guidry, in his capacity as Trustee of the Lorita R. Guidry Trust,
Defendants-Appellants.

                                           April 14, 1997.

Appeal from the United States District Court for the Middle District of Louisiana.

Before JOLLY, JONES and WIENER, Circuit Judges.

       WIENER, Circuit Judge:

       This is an appeal challenging the district court's determination that, at the time of its seizure

under garnishment, i.e., during its initial, "accumulation" period, the "American Legacy II, Lincoln

National Variable Annuity Account" (the Lincoln National account) previously purchased by

Defendant-Appellant Lorita Guidry and transferred to her grantor trust, is not an "annuity" for

purposes of Louisiana's seizure laws and therefore not exempt from garnishment by Guidry's

judgment creditor. We affirm.

                                                   I

                                  FACTS AND PROCEEDINGS

       In December, 1993, Plaintiff-Appellee Farm Credit Bank of Texas (FCBT) obtained a

judgment in the Western District of Louisiana against Guidry for her default on two promissory

notes.1 The judgment was in the principal amount of $389,458.76 plus interest, costs and attorney's

fees.2 As both Guidry and the trustee of the trust that owned the Lincoln National account resided


   1
   Guidry and her husband, who is now deceased, executed a promissory note in the amount of
$383,000 on March 26, 1980 and another in the amount of $430,000 on November 9, 1981.
   2
    To date, the principal and accrued interest on the judgment amounts to more than
$1,200,000.
in the Middle District of Louisiana, FCBT registered its judgment in the district court there in May

1995, pursuant to 28 U.S.C. § 1963, preparatory to execution under Federal Rule of Civil Procedure

69.

          After the judgment was so registered, Guidry's son Patrick (the trustee) was made garnishee

in his capacity as trustee of the Lorita Guidry Irrevocable Trust (Trust). The Trust had been created

by Guidry as sole grantor and beneficiary in April 1992, and the Lincoln National account is its only

asset.3 The trustee was served with garnishment interrogatories on June 21, 1995 and was ordered

to file his answers within 15 days.

          The trustee failed to answer the garnishment interrogatories within the time allowed, so in

August 1995, FCBT filed a motion for judgment pro confesso.4 Only then did Guidry and the trustee

(collectively, the defendants) file answers to FCBT's garnishment interrogatories. In those answers

the defendants asserted that (1) the property held for Guidry was exempt from seizure by virtue of

the Trust5 and (2) the only property in the Trust was an "annuity contract," which itself is exempt

from garnishment under Louisiana law.

          In March 1996, after conducting an evidentiary hearing, the district court granted FCBT's

motion and rendered the requested judgment pro confesso. In its judgment, the court held that the

Lincoln National account is not yet (and may never become) an "annuity" within the intendment of

the applicable provisions of Louisiana law, and is therefore subject to garnishment.

          The defendants timely filed a motion to amend or vacate the judgment and a motion for new


      3
   In 1991, Guidry invested $490,000 in the Lincoln National account. Then, in April 1992,
Guidry donated the Account to the Trust.
      4
    Under Louisiana law, which is made applicable by Fed.R.Civ.P. 69(a), the garnishee's failure
to answer garnishment interrogatories constitutes prima facie proof that he has property of, or is
indebted to, the judgment debtor to the extent of the judgment, interests and costs, and is
regarded as an implied confession that, on the date of service of the interrogatories, he had
control over a sufficient amount of the judgment debtor's property to satisfy the judgment.
La.Code Civ. Proc. Art. 2413; In re Pioneer Oil & Gas Co., 333 F. Supp. 1055, 1058
(E.D.La.1971).
      5
    The district court rejected that argument, holding that the Trust itself was not exempt from
seizure under Louisiana law because Guidry was both the settlor and a beneficiary of the Trust.
The defendants do not challenge that determination on appeal.
trial under Fed.R.Civ.P. 59, purporting to have discovered new evidence. The district court denied

the defendants' motions some six weeks later, and this appeal followed.

                                                  II

                                             ANALYSIS

A. IS THE LINCOLN NATIONAL ACCOUNT AN ANNUITY UNDER LOUISIANA LAW?

1. Standard of Review

           We review the district court's application of Louisiana law de novo.6 Although variable

annuities are not particularly recent financial innovations—they first appeared on the scene in 1952

and have been growing in popularity ever since—neither the legislature nor the courts of Louisiana

have spoken on the questions whether and to what extent such products should be considered

"annuities" for the purpose of shielding them from seizure by creditors. Consequently, we must make

an "Erie-guess" as to how the Louisiana Supreme Court would rule.7 "When making an Erie-guess

in the absence of explicit guidance from the state courts, we must attempt to predict state law, not

to create or modify it."8

2. The Lincoln National Account

           The Lincoln National account, labeled a "Variable Annuity Account" by the issuer, appears

to be typical of the kinds of "variable annuities" offered primarily by insurance companies

industry-wide. By its terms, the account has two distinct phases: the initial "accumulation period"

and the final "annuity period." During the accumulation period Guidry directs the investment of her

purchase payments into sub-accounts, selecting them from an array of various investment portfolios.

Throughout this period Guidry retains the power to control the allocation of funds among the various

sub-accounts, as well as the power to withdraw some or all of the presently invested funds and to

terminate the account altogether. The income earned by these funds once invested remains free of



   6
       See Doddy v. Oxy USA, Inc., 101 F.3d 448, 461 (5th Cir.1996).
   7
       See Deramus v. Jackson Nat'l Life Ins. Co., 92 F.3d 274, 277 (5th Cir.1996).
   8
       United Parcel Service, Inc. v. Weben Industries, Inc., 794 F.2d 1005, 1008 (5th Cir.1986).
United States income tax until such time as Guidry elects to withdraw it.9

          The annuity period commences on the "Maturity Date," or "Annuitization Date." This is the

title given to the date on which the accumulation period ends and t he annuity period begins. The

Maturity Date occurs automatically on Guidry's 85th birthday—April 4, 2018—unless before that

time Guidry should unilaterally terminate the account, withdraw all funds, or exercise her option to

accelerate the Maturity Date by giving 30 days' written notice.

          At all times during the accumulation period, i.e., before the Maturity Date, Guidry bears the

risk of loss on her investments within the account, has the right to vote her shares, and, as noted, has

the power to make withdrawals from or even close out her account. It is only during the annuity

period, which commences on the Maturity Date, that (1) the risk of loss shifts to the issuer, (2) the

issuer begins making regular annuity payments pursuant to whichever payment option Guidry shall

have pre-selected, and (3) the power to vote her shares, direct the investment of funds in her account,

withdraw any portion of the principal or interest from time to time, or t erminate the account

altogether no longer belongs to Guidry.

          The district court reached the conclusion that the Lincoln National account is not an annuity

under Louisiana law by breaking the account down into its two component phases and analyzing

each. As a result, the court determined that, for purposes of exemption from seizure, the account

would only become an annuity, if at all, after the Maturity Date. Although we ultimately reach the

same conclusion, we believe that this case merits further explanation.

3. Louisiana's Exemption Statutes

           Three separate Louisiana statutory provisions exempt annuities from seizure by creditors, but

the Louisiana Insurance Code, LSA R.S. 22:647, is the one that applies to the Lincoln National

account at issue here. Under that statutory provision, an account is exempt from garnishment if it

qualifies as an "annuity contract."10 The Louisiana Insurance Code does not define the term "annuity

   9
      See 26 U.S.C. § 817. The funds invested as principal are already after-tax funds of the owner;
it is only the earnings on those funds that enjoy favorable income tax deferral.
   10
        LSA R.S. 22:647 provides in pertinent part:
contract," but the parties are in agreement that the general definition of an annuity in article 2793 of

the Louisiana Civil Code governs the term as it is applied elsewhere in the State's statutes. Article

2793 defines an annuity as follows:

                 The contract of annuity is that by which one party delivers to another a sum of money,
          and agrees not to reclaim it so long as the receiver pays the rent agreed upon.

Under that definition, a fundamental characteristic of an annuity is the complete divestiture by the

annuitant of all ownership interest in the principal fund. An annuitant has an interest "only in the

payments themselves and not in any principal fund or source from which they may be derived; an

annuitant surrenders all right and title in and to the money he pays for it."11

          Here, that clearly is not the case prior to the Maturity Date of the Lincoln National Account.

According to the terms of her account, Guidry has retained the power to direct her investments, to

vote the shares attributable to her investment, to withdraw funds from her account with impunity

throughout the entire accumulation period, and even to terminate the account and recover all

remaining funds.12 Moreover, the defendants do not argue, nor does the record on appeal indicate,

that the types of annuities traditionally exempted from seizure under Louisiana law embody even one

of the various rights and powers of ownership retained by Guidry over the Lincoln National account

during the accumulation period.

           The defendants contend that the account nevertheless should be treated as an "annuity

contract" for exemption purposes because the account is (1) labeled a "variable annuity," (2) referred



                 Sec.647. Exemption of proceeds; life, endowment, annuity.

                         B. The lawful beneficiary, assignee, or payee, including the annuitant's
                 estate, of an annuity contract, heretofore or hereafter effected, shall be entitled to
                 the proceeds and avails of the contract against the creditors and representatives of
                 the annuitant or the person effecting the contract, or the estate of either, and
                 against the heirs and legatees of either such person, saving the rights of forced
                 heirs, and such proceeds and avails shall also be exempt from all liability for any
                 debt of such beneficiary, payee, or assignee or estate, existing at the time the
                 proceeds or avails are made available for his own use. (emphasis added)
   11
    WellTech, Inc. v. Abadie, 666 So. 2d 1237 (La.App. 5th Cir.), vacated on other grounds, 672
So. 2d 698, reaffirmed, 683 So. 2d 809 (La.App. 5th Cir.1996).
   12
        In fact, Guidry has withdrawn $178,325 from her account.
to as an "annuity" throughout the contract, and (3) approved for sale by the Louisiana Department

of Insurance. The first two facets of that argument are clearly meritless, as "[i]t is the substance of

the arrangement rather than the label affixed to it" that determines whether the account is an annuity

and subject to exemption.13 As for regulatory approval of the form of the account, the defendants

fail to demonstrate how the Louisiana Department of Insurance's blessing signifies a determination

that the contract is, in fact, an annuity.14 Instead, in the absence of any indication to the contrary, we

must assume on the basis of ordinary logic that approval of the Lincoln National account's form by

the Department of Insurance signifies only that the account is not unlawful and its use is permissible.

Such approval does not reflect that the Department of Insurance has passed judgment on the

propriety—much less all of the legal implications—of labeling the account a "variable annuity." Thus,

as the Lincoln National account does not purport by its terms to be exempt from seizure, its approval

for sale by the Louisiana Department of Insurance has no bearing on our analysis.

        Amici Curiae Lincoln National Life Insurance Company (which issued the account) and the

American Council of Life Insurance offer additional arguments in support of the general proposition

that "variable annuities" should be held to be exempt from seizure under Louisiana law. But FCBT

is not taking issue with the idea that an account may be classified as an "annuity" even though "rents"

are to be paid in some form other than fixed annual payments.15 In fact, FCBT concedes that an

   13
    In re Young, 806 F.2d 1303, 1307 (5th Cir.1987); Cashio v. Tollin, 686 So. 2d 1066, 1068
(La.App. 5 Cir.1996).
   14
    Louisiana R.S. 22:620, which is cited by the defendants in support of their argument,
provides the following:

                22:620 Approval of forms

                        A. No basic insurance policy form other than surety bond forms, or
                application form where written application is required and is to be attached to the
                policy, or be a part of the contract or printed life or health and accident rider or
                endorsement form shall be issued, delivered, or used unless [such form] has been
                filed with and approved by the commissioner of insurance... (emphasis added).
   15
     For the sake of background, the traditional concept of an "annuity" is a fixed annuity, which
periodically and regularly pays a specified sum of money. In contrast, a variable annuity is a more
recently developed income tax sensitive form of investment that also pays out periodically and
regularly, but based at least in part upon fluctuations in the value of securities portfolios in which
an investment is made.
account should not be disqualified from classification as an "annuity" simply because it permits the

annuitant to share a portion of the investment risks and rewards, or otherwise permits the annuitant

to take advantage of the prospect of a growing marketplace by agreeing t o tie the size of annuity

payments to the market value of investments in which the principal has been placed. Rather, FCBT

argues, the salient issue in the instant appeal is whether an investment account like the Lincoln

National acco unt can be characterized as an "annuity contract" under Louisiana law at any time

during the period in which the investor retains not only some but virtually all of the incidents of

control over the principal fund, as is the case here throughout the accumulation period of the account.

FCBT takes particular umbrage with the unfettered withdrawal provisions in the Lincoln National

account.

        The thrust of the argument of Amicus American Council is that there is nothing inconsistent

between Louisiana's definition of an annuity contract and the existence of a withdrawal feature. To

support its argument, American Council points to Louisiana Civil Code article 2796, which provides

that annuities are "essentially redeemable." We interpret article 2796, however, to contemplate

redemption only by the entity or person who sold the annuity contract, not by the annuitant. Article

2796 reads in its entirety:

        Constituted annuity is essentially redeemable.

        The parties may only agree that the same shall not be redeemed prior to a time which can not
        exceed ten years, or without having warned the creditor [annuitant] a time before, which they
        shall limit. (emphasis added)

Although the wording of that provision is somewhat arcane, related provisions of the Louisiana Civil

Code shed additional light on its meaning.

        Article 2797, entitled "Compulsory redemption against debtor," permits the annuitant to

compel the other party to redeem the annuity if that party (1) ceases fulfilling his obligations during

three years or (2) fails to give the annuitant the securities promised by the contract. This provision

is noteworthy for two reasons: First, rather than permitting an annuitant to redeem an annuity, it only

permits an annuitant to compel the other party, i.e., the seller, to redeem the annuity; but second, and

more importantly, it permits an annuitant to compel redemption only in situations that comport with
Louisiana's statutory definition of an annuity—i.e., when the other party either fails to pay the "rent"

agreed upon or fails to perform his contractual duties.16 Thus, even though article 2797 does not

explicitly prohibit an annuitant from redeeming an annuity or from compelling redemption in

circumstances other than those provided for in article 2793, we are not persuaded that, without

further indication to the contrary, the redemption provision in article 2796 was intended by the

Louisiana legislature to alter the basic principle that an annuitant, according to Louisiana's statutory

definition, must relinquish at least some dominion and control over the account principle.

          We find additional support for this conclusion in Louisiana's general definition of the "right

of redemption," which, as applied to annuities, contemplates redemption only by the party who sold

the annuity contract. The "right of redemption" is defined in article 2567, which states: "The parties

to a contract of sale may agree that the seller shall have the right of redemption, which is the right

to take back the thing from the buyer."17 Thus, we agree with FCBT that the level of control retained

by Guidry is a strong indication that—at least during the accumulation period—her account does not

qualify as an "annuity" for purposes of exemption from seizure under Louisiana law.18

          On the other hand, FCBT overstates its position by arguing that the Lincoln National account

is nothing more than a thinly-disguised mutual fund. For example, unlike a mutual fund, the earnings

of Guidry's account qualify for deferred income tax treatment.19 In this and other respects, the


   16
        See La. Civ.Code art. 2793.
   17
     La. Civ.Code art. 2567 (emphasis added)(cross-referenced by La. Civ.Code art. 2796). The
terminology, although somewhat counterintuitive, is logical if the transaction is perceived
primarily as the sale of an annuity contract. The "buyer" is the "annuitant," and he is also
considered the "creditor" because regular rents must be paid to him under the contract.
Conversely, the "seller" is the "debtor," and his right to redemption is the right to "take back" his
obligation to pay rents by returning the purchase price (the principal).
   18
     Amicus Lincoln National's argument, that La.Rev.Stat. 22:647(D) is incompatible with our
holding because it provides that "no person shall be compelled to exercise any rights, powers,
options or privileges under" a life insurance or annuity contract, is flawed because it presupposes
that Guidry's account is, in fact, an annuity. As § 22.647(D) applies only to life insurance and
annuity contracts, and we conclude today that Guidry's account is not an annuity during its
accumulation period for purposes of Louisiana's seizure laws, that statutory provision is
inapposite.
   19
        See 26 U.S.C. § 817.
account is more closely analogous to an Individual Retirement Account (IRA), albeit the IRA is a

creature of Congress, not private industry as are annuities and mutual funds.

          Amicus Lincoln National notes that IRA's are exempt from garnishment under Louisiana law

even though the owner/investor retains significant control over his account, including the right of

immediate access to the corpus of the account. Thus, argues Lincoln National, the fact that Guidry

retains similar rights under the Lincoln National account should not preclude its protection from

garnishment as an "annuity." A brief review of the history surrounding the exemption of IRA's under

Louisiana law demonstrates the fundamental flaw in Lincoln National's logic.

          In 1981, in In re Talbert,20 a bankruptcy court ruled that IRA's were not exempt from seizure

under Louisiana law. In so holding, the court noted the high potential for abuse that would result if

a debtor were permitted to convert non-exempt funds into an exempt IRA and thereby avoid

garnishment or attachment, despite the IRA's remaining freely revocable at the debtor's discretion.

Two years later, in response to Talbert, the Louisiana legislature amended its statute to exempt IRA's

from seizure.21 In so doing, however, the legislature was careful to protect against the type of abuse

envisioned by the bankruptcy court in Talbert, placing a low threshold cap on the amount of funds

that may be shielded from credit ors: IRA's are now exempt in Louisiana only "to the extent that

contributions thereto were exempt from federal income taxation at the time of contribution, plus

interest or dividends that have accrued thereon."22 Thus far, the Louisiana courts have adopted a

strict, literal interpretation of that limitation. Just last year, for example, an intermediate appellate

court in Louisiana held that the statute exempts only tax-deductible IRA contributions plus accrued

"interest or dividends," but that an IRA's capital gains are subject to seizure.23

   20
        15 B.R. 536 (Bankr.W.D.La.1981).
   21
        La.Rev.Stat. 20:33.
   22
     Id. The Federal Bankruptcy Code treats IRAs differently than does Louisiana bankruptcy
law, but it also embodies a protection against abuse. Under the Bankruptcy Code, any IRA is
exempt from seizure, but only "to the extent reasonably necessary for the support of the debtor
and any dependent of the debtor." See Matter of Carmichael, 100 F.3d 375 (5th Cir.1996).
   23
     Insurance Assoc., Inc. v. Francis Camel Constr., Inc., 673 So. 2d 687, 690 (La.App. 1
Cir.1996).
        It is at least conceivable that our opinion today might prompt the Louisiana legislature into

action akin to that taken in response to Talbert—at least once t hose who lobby for the sellers of

variable annuities receive this wake-up call. And, as investing in variable annuities has become a

widespread method of retirement planning and financial management, such investments might be

deemed to be deserving of protection from seizure. It is equally conceivable, however, that bank and

creditors' lobbies might mount a counteroffensive.

        Be that as it may, the instant appeal presents a situation in which financial innovation appears

to have outstripped legal evolution. We are convinced that the present state of Louisiana's

exemptions from seizure cannot be stretched far enough to extend the exemption of traditional

annuities to "variable annuities" of the kind exemplified by the Lincoln National account, at least not

before the Maturity Date arrives and the annuity period clutches in. For the duration of the

accumulation period, the Lincoln National account simply fails to embody the fundamental

characteristics of an "annuity" as that term is defined by the Louisiana Civil Code; its creative

features actually broaden the gap between it and traditional annuities.24

        Moreover, in contrast to IRA's, Louisiana law does not presently limit the amount of funds

that may be placed in annuities and thereby enjoy exemption from garnishment. Although the

Louisiana legislature may well enact new legislation exempting just such variable annuities from

garnishment or attachment, we speculate that—in light of the IRA experience post-Talbert—the

legislature is not likely to do so without, as a trade-off, imposing limitations on such exemptions.

        As noted, in making our Erie-guess, we must attempt to predict state law, not to create or

modify it. Stretching beyond the stat utory definition of an annuity to declare "variable annuities"


   24
     We caution against an overbroad reading of this opinion, which addresses no question other
than the eligibility of the particular product under scrutiny here, the defendants' Lincoln National
account, for exemption from seizure under current Louisiana law, in light of the particular
features that, during the accumulation period of the account, vest the owner with essentially
unfettered power to control and recover previously contributed funds, principal among which are
the powers of withdrawal and account termination. Our confidence in the creativity and ingenuity
of the industry satisfies us that if exemption from seizure is a desired feature, new products can
and will be written so as to qualify for exemption, and existing products will be made to qualify by
amendment or by irrevocable waiver or renunciation of features that, by virtue of this opinion,
make such accounts ineligible for exemption from seizure during the accumulation period.
exempt from garnishment would require us to encroach on the exclusive province of the Louisiana

legislature to create new law. Given Louisiana's Civil Law tradition of the primacy of legislation over

jurisprudence, we are especially sensitive to our lack of authority to expand Louisiana's statutory

definition of an "annuity" to include accounts over which investors retain virtually absolute dominion

and control, including the right to withdraw any or all of the principal at any time. The potential for

abuse is too great for us to decide cavalierly, and without clear support from Louisiana's statutes or

case law, to shield the assets of such investment vehicles from creditors of the owner, particularly in

the absence of ameliorating caps or other limitations on the quantum of such exemptions, such as

those that the Louisiana legislature has imposed on IRA's.

B. "NEWLY DISCOVERED EVIDENCE"

1. Standard of Review

           Absent a showing of a clear abuse of discretion, we will not disturb the district court's refusal

to vacate or amend the judgment or grant a new trial on the basis of newly discovered evidence.25

2. Tacking The Exemption of Life Insurance Proceeds

           Under Louisiana law, life insurance proceeds are exempt from garnishment to satisfy debts

of the beneficiary that were already in existence at the time the insurance proceeds were made

available for the beneficiary's use.26 Guidry would now proffer "new" evidence that she purchased

35% of the Lincoln National account with proceeds from her late husband's life insurance policies.

Furthermore, Guidry argues that such information qualifies as "newly discovered evidence" because

her counsel did not interrogate her about such a possibility—and she did not inform her counsel of

the origin of the funds of her own volition until shortly after trial. Therefore, Guidry argues, she is

entitled to a new trial to prove that 35% of the Lincoln National account is exempt from garnishment

because it was purchased with exempt proceeds of life insurance.

           Under Fed.R.Civ.P. 59, a new trial may be granted on the basis of newly discovered evidence

if "(1) the facts discovered are of such a nature that they would probably change the outcome; (2)

   25
        Diaz v. Methodist Hospital, 46 F.3d 492, 495 (5th Cir.1995).
   26
        La. Revised Statute 22:647(A).
the facts alleged are actually newly discovered and could not have been discovered earlier by proper

diligence; and (3) the facts are not merely cumulative or impeaching."27 We today join those of our

fellow circuits that have recognized the rule that facts known to a party before trial, even though they

were not disclosed to his attorney until after trial, need not be regarded as "newly discovered" facts

for purposes of Rule 59.28 Guidry complains that such a rule is unfair, as it operates to punish her

for her counsel's failure to ask her all the right questions before trial. Although that may be one way

of viewing the effects of the district court's ruling and our affirmance, we conclude that any loss by

Guidry resulting from the professional deficiency in her attorney's failure to question her adequately

when preparing her case for trial is a matter to be remedied between the two of them, not by putting

FCBT and the district court through another trial.

           Neither is a new trial required to prevent manifest injustice,29 particularly when, as here, the

defendants have not demonstrated a probability that the additional evidence they now proffer would

have changed the outcome of the case. Even if we assume arguendo that (1) Mrs. Guidry could trace

the origin of the funds used to purchase the account to the life insurance proceeds,30 and (2) the

exemption Louisiana law provides for life insurance proceeds would extend to property purchased

with such proceeds, Guidry nevertheless would be entitled to little if any exemption. She has already

withdrawn at least $178,325 from her account, and Guidry's own calculations show that, at most,

only $171,500 o f the account's principal might conceivably be exempt from garnishment as life

insurance proceeds. Thus, it appears that Guidry has already withdrawn from her account almost

$7,000 more than the amount she claims would be exempt.


   27
    English v. Mattson, 214 F.2d 406, 409 (5th Cir.1954); see also Diaz v. Methodist Hospital,
46 F.3d 492 (5th Cir.1995).
   28
     See Roach v. Stastny, 104 F.2d 559, 562 (7th Cir.1939)("[T]he court was not bound to order
a new trial on the ground of newly discovered evidence in order to enable appellant to set forth
facts within his own knowledge at the time of the trial, even though their existence may not have
been known to his attorney then, and their significance was not known to himself.")
   29
        See Ferrell v. Trailmobile, Inc., 223 F.2d 697, 698 (5th Cir.1955).
   30
   Guidry commingled the life insurance proceeds with other funds before using a portion of the
commingled funds to purchase the Lincoln National account.
                                                III

                                         CONCLUSION

       As we hold that, during its accumulation period, the Lincoln National account does not quality

as an "annuity" for purposes of exemption from garnishment under applicable Louisiana law, the

district court's grant of judgment pro confesso in favor of FCBT, and that court 's denial of the

defendants' motion to vacate or amend that judgment and grant a new trial, are in all respects

       AFFIRMED.